Citation Nr: 1741342	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 1974.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2014.  A copy of the hearing transcript has been associated with the claims file.   

A March 2015 Board decision denied the Veteran's claim for entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration.  An April 2016 Order of the United States Court of Appeals for Veterans Claims (Court) implemented a March 2016 Joint Motion for Partial Remand, vacating and remanding that portion of the March 2015 Board decision that denied entitlement to an evaluation in excess of 20 percent for service-connected chronic left ankle strain status post injury/laceration.  The Veteran's claim was subsequently remanded by the Board in September 2016.  The Veteran was provided with a new VA left ankle examination October 2016.  As such, the issue of entitlement to an evaluation in excess of 20 percent for the service-connected chronic left ankle strain status post injury/laceration is again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the October 2016 VA examination does not comply with all regulations applicable to examination of painful joints, and remand is required for further development concerning the Veteran's left ankle disability.  In the August 2017 Informal Hearing Presentation (IHP), the Veteran's representative also requested a remand for a new VA examination.  

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of painful disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing. . ."  The Court found that a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of § 4.59.  

Here, the October 2016 VA examination does not comply with Correia because it does not include range-of-motion testing on active, passive, weight-bearing, and non weight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.   Notably, in Correia, the Court found similar range of motion testing to be inadequate. 
Consequently, the Veteran must be afforded a new VA left ankle examination that complies with 38 C.F.R. § 4.59 and includes all necessary information in view of Correia.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the current degree of severity of his service-connected left ankle.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range-of motion testing for pain, in degrees, on both active and passive motion and in weight-bearing and non weight bearing for the left ankle.  If any, the extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If the examiner is unable to report the degree of additional range of motion loss during a flare-up, the examiner must explain why it is not feasible to render such an opinion.

2.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

